DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, filed 2/22/2021, with respect to amended independent claim(s) 1 have been fully considered but are moot because the arguments do not apply to Choo et al. (US publication 2018/0358386 A1) reference being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choo et al. (US publication 2018/0358386 A1), hereinafter referred to as Choo386.

Regarding claim 1, Choo386 teaches a thin film transistor comprising (fig. 4-6 and related text): a substrate (110+120, [0100]); a channel part (130, [0100], fig. 4-6) extending on the substrate in a first direction (dr2, fig. 4-6) parallel to an upper surface of the substrate (fig. 4-6); source/drain electrodes (172/173, [0100]) connected to both ends of the channel part in the first direction (fig. 4-6); and a gate electrode (151/152, [0100]) spaced apart from the channel part in a second direction (dr1, fig. 4-6) intersecting the first direction (fig. 4), the second direction being parallel to the upper surface of the substrate (fig. 4-6); wherein each of the channel part, the source/drain electrodes, and the gate electrode is provided as a single layer (fig. 4-6).
Regarding claim 5, Choo386 teaches wherein an upper surface of the channel part is located at a lower level than an upper surface of the gate electrode (fig. 5).
Regarding claim 8, Choo386 teaches wherein the gate electrode is provided in plurality, wherein the channel part is disposed between the gate electrodes (fig. 5).
Regarding claim 9, Choo386 teaches further comprising an insulating part (140, [0100]) provided between the channel part and the gate electrode (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choo386, as applied to claim 1 above, and further in view of Hu (US publication 2018/0269332 A1), hereinafter referred to as Hu332.

Regarding claim 6, Choo386 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Choo386 does not explicitly teach wherein the substrate has a recess provided between the channel part and the gate electrode, wherein the recess is toward an inside of the substrate from the upper surface of the substrate.
Hu332 teaches wherein the substrate (A, examiner markup below) has a recess (B, examiner markup below) provided between the channel part (3, [0030]) and the gate electrode (2 or 6, [0030]), wherein the recess is toward an inside of the substrate from the upper surface of the substrate (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choo386 with that of Hu332 so that wherein the substrate has a recess provided between the channel part and the gate electrode, wherein the recess is toward an inside of the substrate from the 


    PNG
    media_image1.png
    340
    668
    media_image1.png
    Greyscale


Regarding claim 7, Hu332 teaches wherein bottom surface of the recess is located at a lower level than a lower surface of the channel part and a lower surface of the gate electrode (fig. 2).

Allowable Subject Matter
Claims 2-4 are allowed.
Reasons for allowance were indicated in the office action dated 1/7/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828